Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract is objected to because it is not in narrative form.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Response to Arguments
Applicant’s arguments filed October 29, 2021 have been fully considered. The arguments regarding claims 1-10 are not persuasive for the reasons set forth below. The remaining arguments directed to claims 11-18 are moot because those claims have been indicated as allowable.
At the outset, Examiner notes that on pages 5-6 of the Remarks, applicant states that claim 1 now includes “a heatsink comprising a mirror structure arranged to reflect at least some of the converted light impinging on the mirror structure back to the light converter, the reflective structure being between the light converter and the heatsink.” It does not; instead, this claim is found in claim 11.
Re Eisert fails to teach or disclose the newly added limitations, primarily “the reflective structure being a narrowband reflector arranged to reflect at least of the primary light impinging on the reflective structure for transmission through the light emission surface of the light converter and to transmit at least 5000 of the converted light impinging on the reflective structure,” because any light reflected by 221 from phosphor 21 will be away from the light emission surface of 21: (Remarks p. 6) Examiner respectfully disagrees
Examiner notes that applicant’s argument implies that transmission from the light converter is uni-directional. No such restriction is imposed by the claim. Primary light egressing the light converter 21 is transmitted from the emission surface (i.e., the topmost surface in Figure 2 contacting 221) onto the reflector 221. There, it is reflected back onto the emission surface of 21, and transmitted downward through the light emission surface, back onto the semiconductor stack. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisert et al. US 20140117396 (“Eisert”).
Re 1:
a light converter (132), having a light emission surface and a coupling surface opposite the light emission surface the light converter adapted to convert primary light (10) to converted light (20), a peak emission wavelength of the converted light (20) being in a longer wavelength range than a peak emission wavelength of the primary light (10) (Fig. 2; ¶¶45-46: teaching phosphor can be 21 which is a separate layer from reflective structure 221),
a reflective structure 221 (134) coupled to at least a part of the coupling surface of the light 10converter (132), (Fig. 2: they are coupled indirectly, contrasted to how claim 17 specifies), the reflective structure (134) being a narrowband reflector arranged to reflect at least 55% of the primary light (10) impinging on the reflective structure for transmission through the light emission surface of the light converter and to transmit at 

Re 5: wherein the coupling surface is arranged opposite to a light emission surface (131) of the light converter (132) (¶134).

Re 6: wherein the reflective structure (134) comprises a dielectric mirror (¶134).

Re 8: at least one laser (110), wherein the at least one laser (110) is adapted to emit the primary light (10), and 15a light conversion device (130) according to claim 1 (¶30).

Re 10: wherein the light converter is between the at least one laser and the reflective structure (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eisert in view of Tamaki et al. US 20150159835 (“Tamaki”).
Re 2: Eisert does not teach this claim.

Tamaki teaches: wherein the light converter (132) is mechanically coupled by a coupling layer 7 (136) to a heatsink 2 comprising(140) (¶232: teaching layer 7 may be at least 3 layers which can function as reflectors and/or coupling layers), a mirror structure (138) 4, wherein the mirror structure (138) is arranged to reflect at least 90% of the converted light (20) impinging on the mirror structure (138) back to the light converter (132), and wherein 20the reflective structure (134) 7  is arranged between the coupling surface of the light converter (132) and the mirror structure (138) (Fig. 8; ¶216-217,232: teaching mirror can be silver).

Adding a heat sink with mirror structure allows both heat dissipation to occur, thereby decreasing the likelihood of heat failure, and to ensure optical radiation is not absorbed by said heat sink. The combination allows for both heat dissipation and increased light output from the device.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Eisert with Tamaki’s teachings in order to dissipate heat and increase light output.

Re 3: wherein the reflective structure (134) comprises at least one layer deposited on the coupling surface such that 25the coupling layer (136) is arranged between the reflective structure (134) and the mirror structure (138) (See combo above).

Re 4: wherein the reflective structure (134) comprises at least one layer deposited on top of the mirror 30structure (138) such that the coupling layer (136) is arranged between the reflective structure (134) and the light converter (132) (See combo above).

Re 7: wherein the mirror structure (138) comprises a silver layer deposited on a side of the heatsink (140) next to 10the light converter (132).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Eisert in view of Kawakami US 20120230007 (“Kawakami”).
Eisert teaches a laser-based light source (100) according to claim 8. 

Eisert does not does not teach a vehicle headlight.
Eisert does teach, however, the device can be used in a moto vehicle (¶69).

Kawakami teaches a vehicle headlight (¶¶3,5).
Using a laser based phosphor device in a headlight is known in the art, as the laser produces light with less heat than an incandescent source. And the phosphor ensures a high color fidelity.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Eisert with Kawakami in order to effectuate a vehicle headlight with a high color fidelity source.

Allowable Subject Matter
Claims 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. In combination with the other limitations nothing in the prior art of record teaches, suggests or discloses:
Re 11-16: in claim 11, “further comprising a heatsink comprising a mirror structure arranged to reflect at least some of the converted light impinging on the mirror structure back to the light converter, the reflective structure being between the light converter and the heatsink.”
Specifically, were Eisert modified to include a heatsink, the reflective structure would njot be between the light converter and heatsink.

Re 17-18: in claim 17, “wherein the reflective structure is in direct contact with the coupling layer.” The reflective structure 221 in Eisert is not in direct contact with the coupling layer.

Conclusion
Please see attached PTO-892 form for all relevant prior art considered yet not specifically relied upon.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875